DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10/937309.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  The limitations a stop sign with traffic control features comprising: a vehicle detection device associated with the stop sign and configured to sense a vehicle within signaling range of the vehicle detection device; a traffic signaling device associated with the stop sign and configured to signal the vehicle to proceed or wait; a time keeping device associated with the stop sign; and a controller associated with the stop sign and in electronic communication with the vehicle detection device, the traffic signaling device, and the time keeping device, wherein the controller comprises one or more processors and one or more electronic storage devices comprising executable software instructions, which when executed configure the one or more processors to: instruct the traffic signaling device to signal wait; receive data from the vehicle detection device indicating an arrival of the vehicle; receive data from the time keeping device indicating an arrival time for the vehicle; transmit the arrival time to a command center; receive a signal from the command center indicating permission to proceed; and instruct the traffic signaling device to signal proceed are conventional prior art features and the use of such features in the claims 1-20 of U.S. Patent No. US 10/937309 would have been obvious and would not have involved a patentable invention.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

4.	Claims 1-20 were previously rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of US co-pending Patent Application No. US 17158365.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  The limitations a stop sign with traffic control features comprising: a vehicle detection device associated with the stop sign and configured to sense a vehicle within signaling range of the vehicle detection device; a traffic signaling device associated with the stop sign and configured to signal the vehicle to proceed or wait; a time keeping device associated with the stop sign; and a controller associated with the stop sign and in electronic communication with the vehicle detection device, the traffic signaling device, and the time keeping device, wherein the controller comprises one or more processors and one or more electronic storage devices comprising executable software instructions, which when executed configure the one or more processors to: instruct the traffic signaling device to signal wait; receive data from the vehicle detection device indicating an arrival of the vehicle; receive data from the time keeping device indicating an arrival time for the vehicle; transmit the arrival time to a command center; receive a signal from the command center indicating permission to proceed; and instruct the traffic signaling device to signal proceed are conventional prior art features and the use of such features in the claims 1-20 of U.S. Patent Application No. US 17158365 would have been obvious and would not have involved a patentable invention.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 2010/0283631 A1) in view of Wang (US 2019/0279508)
As to claim 1, Bryant discloses in smart stop sign system  having claimed
a.	system for providing traffic signals to drivers of vehicles, said system comprising: vehicle-based systems, and configured to selectively provide a wait message and a proceed message to a respective one of the drivers of the respective one of the vehicles; stop signs, each associated with an intersection and comprising: a vehicle detection device having a respective signaling range and configured to detect any of the vehicles within the respective signaling range and receive any of the identifiers from any of the vehicles within the respective signaling range and comprising one of the vehicle-based systems; a traffic signaling device configured to signal the respective one of the drivers of the respective one of the vehicles at a respective one of the stop signs to proceed or wait; a time keeping device configured to record arrival times of the vehicles detected by the vehicle detection device; and a command center configured to: electronically receive the recorded arrival times from the stop signs; electronically receive the identifiers associated with the arrival times; determine which of the received arrival time is earliest; command a given one of the stop signs associated with the earliest of the received arrival times to signal proceed at the traffic signaling device; and if the earliest of the received arrival times is associated with one of the identifiers, command the vehicle-based system of the vehicle associated with the earliest of the received arrival times to provide the proceed message read on read on ¶ 0019, (when two vehicles approach from different directions at about the same time, the Vehicle Weight Detector System will determine which vehicle arrived first down to the 0.01 second. As the vehicles approach both drivers will see an alternating red signal until the first vehicle is detected, the corresponding first Smart Stop Sign will display the solid green and flashing green signals for the locally determined periods of time. While the first Smart Stop Sign is displaying its "GO" signals all other Smart Stop Signs will each display a solid red signal. After the first Smart Stop Sign has gone through the "GO" cycle it will display the solid red "STOP" signal at which time the second Smart Stop Sign will display the solid green and flashing green "GO" signals for the locally determined periods of time. Meanwhile all of the other Smart Stop Signs will display the solid red "STOP" signal. The after the second Smart Stop Sign has gone through the "GO" signals, if no other vehicles are present at the intersection, all Smart Stop Signs will return to rest (alternating red signal)).  XXXX does not explicitly disclose ach associated with a respective identifier, located at a respective one of the vehicles.
	However, Wang, in communication between vehicles at intersections teaches:
b.	each associated with a respective identifier, located at a respective one of the vehicles read on ¶ 0073, (The computing system 500 may be coupled via the bus 505 to a display 535, such as a liquid crystal display, or active matrix display, for displaying information to a user such as a driver of the first vehicle 101 or the second vehicle 102. An input device 530, such as a keyboard or voice interface may be coupled to the bus 505 for communicating information and commands to the processor 510. The input device 530 can include a touch screen display 535. The input device 530 can also include a cursor control, such as a mouse, a trackball, or cursor direction keys, for communicating direction information and command selections to the processor 510 and for controlling cursor movement on the display 535. The display 535 (e.g., on a vehicle dashboard) can be part of the data processing system 103, the sensor 110, or other component of FIG. 1, as well as part of the vehicle external to the data processing system 103, for example).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the systems and methods of inter-vehicle communication of Wang into Bryant in order to position the carriage and a second photo-interrupter and to a move different direction easily.
As to claim 2, Bryant further discloses:
a.	said command center is configured to: command each of the stop signs not associated with the earliest arrival time to provide the signal wait at the traffic signaling devices associated with each of the stop signs not associated with the earliest arrival time; and command the vehicle-based systems of any of the vehicles not associated with the earliest of the received arrival times and having one of the vehicle-based systems to provide the wait message read on ¶ 0019, (when two vehicles approach from different directions at about the same time, the Vehicle Weight Detector System will determine which vehicle arrived first down to the 0.01 second. As the vehicles approach both drivers will see an alternating red signal until the first vehicle is detected, the corresponding first Smart Stop Sign will display the solid green and flashing green signals for the locally determined periods of time. While the first Smart Stop Sign is displaying its "GO" signals all other Smart Stop Signs will each display a solid red signal. After the first Smart Stop Sign has gone through the "GO" cycle it will display the solid red "STOP" signal at which time the second Smart Stop Sign will display the solid green and flashing green "GO" signals for the locally determined periods of time. Meanwhile all of the other Smart Stop Signs will display the solid red "STOP" signal. The after the second Smart Stop Sign has gone through the "GO" signals, if no other vehicles are present at the intersection, all Smart Stop Signs will return to rest (alternating red signal)).
As to claim 3, Wang further teaches:
a.	each of said vehicle-based systems comprise an electronic display configured to selectively visually display the wait message and the proceed message read on ¶ 0073, (The computing system 500 may be coupled via the bus 505 to a display 535, such as a liquid crystal display, or active matrix display, for displaying information to a user such as a driver of the first vehicle 101 or the second vehicle 102. An input device 530, such as a keyboard or voice interface may be coupled to the bus 505 for communicating information and commands to the processor 510. The input device 530 can include a touch screen display 535. The input device 530 can also include a cursor control, such as a mouse, a trackball, or cursor direction keys, for communicating direction information and command selections to the processor 510 and for controlling cursor movement on the display 535. The display 535 (e.g., on a vehicle dashboard) can be part of the data processing system 103, the sensor 110, or other component of FIG. 1, as well as part of the vehicle external to the data processing system 103, for example). 
As to claim 4, Bryant further discloses:
a.	said proceed message comprises a visual depiction of an illuminated green light upon; and said wait message comprises a visual depiction of an illuminated red light read on ¶ 0006, (The top field, which covers the top pentagon section above the word "STOP", and the bottom field, which covers the lower pentagon section below the word "STOP", will consist of light shafts through which red LEDs will shine. The center rectangle containing the word "STOP" will consist of a field of light shafts through which green LEDs may shine).
As to claim 5, Wang further teaches:
a.	each of vehicle-based systems comprise a speaker configured to audibly provide the proceed message and the wait message read on ¶ 0026, (the sensor 110 can detect a road condition such as a road feature, boundary, intersection, lane corridor, or other condition. The sensor 110 can for example acquire one or more images of the intersection, which can be processed using image processing and object recognition to identify or detect features indicative of an intersection, e.g., a stop sign or surface markings on a street or road. For instance, the sensor 110 can acquire one or more images or recordings (e.g., photographic, radar, ultrasonic, millimeter wave, infra-red, ultra-violet, audio, or video). The sensor 110 can communicate an acquired image or recording to a data processor (e.g., of one of the ECUs 116 or arbitration component 104) for processing, which can include filtering, noise reduction, image enhancement, etc., followed by object recognition or feature detection).
As to claim 6, Wang further teaches:
a.	a recording directing the driver to proceed; and said wait message comprises a recording directing the driver to proceed read on ¶ 0015 & ¶ 0026, (On board vehicle image based systems that determine conditions or status of other vehicles (e.g., in motion or stopped when at or approaching an intersection) may continuously or near-continuously record their surroundings to detect other vehicles and determine their conditions when at or near intersections. The recording requirements of image-based systems can require substantial power and memory usage, significant bandwidth capacity for transmission of the images, and significant processing power for processing of the images (e.g., to determine if or when the vehicle has stopped). Such systems for vehicle navigation may have difficulty to efficiently acquire, transmit, or process data packets that include information about the motion or stop conditions of neighboring or proximate vehicles at or approaching an intersection (or other road conditions). The data processing system described herein can improve the efficiency and effectiveness of information acquisition and transmission over one or more types of computer networks between vehicles.   The sensor 110 can for example acquire one or more images of the intersection, which can be processed using image processing and object recognition to identify or detect features indicative of an intersection, e.g., a stop sign or surface markings on a street or road. For instance, the sensor 110 can acquire one or more images or recordings (e.g., photographic, radar, ultrasonic, millimeter wave, infra-red, ultra-violet, audio, or video). The sensor 110 can communicate an acquired image or recording to a data processor (e.g., of one of the ECUs 116 or arbitration component 104) for processing, which can include filtering, noise reduction, image enhancement, etc., followed by object recognition or feature detection).
As to claim 8, Bryant further discloses:
a.	each of said vehicle-based systems is in electronic communication with one or more vehicle systems of the respective one of the vehicles and is configured to, upon receipt of the command to provide the proceed message at the respective one of the number of vehicle-based systems, direct the one or more vehicle systems of the vehicle to autonomously advance the vehicle through the intersection read on ¶ 0019, (while the first Smart Stop Sign is displaying its "GO" signals all other Smart Stop Signs will each display a solid red signal. After the first Smart Stop Sign has gone through the "GO" cycle it will display the solid red "STOP" signal at which time the second Smart Stop Sign will display the solid green and flashing green "GO" signals for the locally determined periods of time. Meanwhile all of the other Smart Stop Signs will display the solid red "STOP" signal).
As to claim 9, Wang further teaches:
a.	each of said stop signs comprise a near field communication device; each of said vehicle-based systems comprise a network communication device configured to communicate with each of said near field communication devices; and the command to provide the proceed message at the vehicle-based system of the vehicle associated with the earliest of the received arrival times is provided to the vehicle- based systems by way of the near field communication devices read on ¶ 0036, (he arbitration component 104 can use or instruct the transceiver 108 to send or broadcast a message comprising a time instance for an event (e.g., time instance at which the host vehicle completed the stop at an all-way stop, or time instance at which the host vehicle initiated motion from the all-way stop). The transceiver 108 can send a message to another vehicle wirelessly using one or more communications protocols, such a communication protocol based on vehicle-to-vehicle (V2V) communications, wireless local area network (WLAN) or wireless fidelity (WiFi, e.g., any variant of IEEE 802.11 including 802.11a/b/g/n), wireless personal area network (WPAN, e.g., Bluetooth, Zigbee, ultra-wideband (UWB), WiMedia, Wibree, wireless universal serial bus, ONE-NET), cellular (e.g., CDMA/CDMA2000, GSM/UMTS, UMTS over W-CDMA, UMTS-TDD, LTE, 3G/4G/5G, and so on), wireless metropolitan area network WIMAN (e.g., WiMax), and other wide area network, WAN technologies (e.g., iBurst, Flash-OFDM, EV-DO, HSPA, RTT, EDGE, GPRS), LoRa, infrared (IR), radio frequency identification (RFID), satellite or geographical positioning system, optical (e.g., lightwave transmission, laser), ultrasonic, dedicated short range communications (DSRC), near field communication (NFC), radar, and so on, though not limited to these. The transceiver 108 can send a message to another vehicle using a direct peer-to-peer (P2P) connection, or through a communication network. The transceiver 108 can send the message as a broadcast to a plurality of vehicles in the vicinity, or as a message addressed to identified vehicle(s)).
As to claim 10, Wang further teaches:
a.	each of said vehicle detection devices comprise a camera configured to detect any of the vehicles located within a capture area of the camera read on ¶ 0027, (The sensor 110 can include a camera as well as one or more sensors of one or more types. For example, the sensor 110 can include a Radar, light detection and ranging (LIDAR), ultrasonic, or vehicle-to-everything (V2X) (e.g., vehicle-to-vehicle (V2V), V2I, vehicle-to-device (V2D), or vehicle-to-passenger (V2P)) sensor, that can be used to detect an approaching intersection).
As to claim 12, Wang further teaches:
a.	the command center comprises a network communication device; and the command to provide the proceed message at the vehicle-based system of the vehicle associated with the earliest of the received arrival times is provided directly to the network communication device located at the respective one of the vehicle-based systems by way of the network communication device located at the command center read on ¶ 0018 & ¶ 0021, (FIG. 1 shows a first vehicle 101 with a data processing system 103 on-board, and a second vehicle 102 with another or similar data processing system 103 on-board. Each of the first vehicle 101 and the second vehicle 102 (or their corresponding data processing system 103) can be communicatively connected to a network 118 to each other or to one or more other systems (e.g., a global positioning system, or to one or more communications devices).  The network 118 can include computer networks such as the internet, local, wide, near field communication, metro or other area networks, as well as satellite networks or other computer networks such as voice or data mobile phone communications networks, and combinations thereof. The network 118 can include or constitute an inter-vehicle communications network, e.g., a subset of components including the data processing system 103 and components thereof for inter-vehicle data transfer. The network 118 can include a point-to-point network, broadcast network, telecommunications network, asynchronous transfer mode network, synchronous optical network, or a synchronous digital hierarchy network, for example. The network 118 can include at least one wireless link such as an infrared channel or satellite band). 
As to claim 13, the claim is interpreted and rejected as to claim 1. 
As to claim 14, Bryant further discloses:
a.	the step of: commanding the traffic signaling devices associated with all other of the stop signs other than the one of the stop signs and all of the vehicle-based systems associated with all other of the vehicles other than the one of the vehicles to provide a wait signal read on ¶ 0019, (when two vehicles approach from different directions at about the same time, the Vehicle Weight Detector System will determine which vehicle arrived first down to the 0.01 second. As the vehicles approach both drivers will see an alternating red signal until the first vehicle is detected, the corresponding first Smart Stop Sign will display the solid green and flashing green signals for the locally determined periods of time. While the first Smart Stop Sign is displaying its "GO" signals all other Smart Stop Signs will each display a solid red signal. After the first Smart Stop Sign has gone through the "GO" cycle it will display the solid red "STOP" signal at which time the second Smart Stop Sign will display the solid green and flashing green "GO" signals for the locally determined periods of time.  Meanwhile all of the other Smart Stop Signs will display the solid red "STOP" signal. The after the second Smart Stop Sign has gone through the "GO" signals, if no other vehicles are present at the intersection, all Smart Stop Signs will return to rest (alternating red signal)).
As to claim 15, Wang further teaches:
a.	determining, by way of a vehicle override device in electronic communication with a braking system, that a given one of the vehicles other than the one of the vehicles is attempting to move; and commanding the braking system of the given one of the vehicles, by way of the vehicle override system, to apply brakes of the given one of the vehicles to stop the vehicle from moving read on ¶ 0030, (using an image or video processor to process the information from the sensor 110, the arbitration component 104 can determine that its host vehicle has reached or is approaching an intersection for instance. The arbitration component 104 can control or manage the sensor 110 (e.g., through a vehicle onboard interface, gateway, switch or network), so as to instruct the sensor 110 to acquire an image (e.g., of an intersection) in front of or around its host vehicle for processing, to verify that the image is consistent with stored map data. The arbitration component 104 can instruct the ECU(s) 116 to reduce the speed of its host vehicle to initiate a stop at an all-way stop for example, responsive to detecting the all-way stop. The arbitration component 104 can initiate the stop by instructing or controlling one or more ECUs such as a BCM or a TCM, which can in turn control or activate the brakes or a transmission module of the host vehicle. The arbitration component 104 can determine, according to timing information provided by the positioning component 105 for instance, a time instance at which the host vehicle completed the stop at the intersection). 
As to claim 16, Bryant further discloses:
a.	said arrival times are recorded by time keeping devices, each located at one of said stop signs; said arrival of said vehicles is detected by vehicle detection devices, each located at one of said stop signs; each of said arrival times and identifiers are received at a command center in electronic communication with each of said stop signs; said determination of said earliest one of said electronically received arrival times is made at said command center; and said command to provide said proceed signal at said traffic signaling device associated with one of the stop signs and said vehicle-based systems associated with one of the vehicles is transmitted from said command center read on ¶ 0019, (When two vehicles approach from different directions at about the same time, the Vehicle Weight Detector System will determine which vehicle arrived first down to the 0.01 second. As the vehicles approach both drivers will see an alternating red signal until the first vehicle is detected, the corresponding first Smart Stop Sign will display the solid green and flashing green signals for the locally determined periods of time. While the first Smart Stop Sign is displaying its "GO" signals all other Smart Stop Signs will each display a solid red signal. After the first Smart Stop Sign has gone through the "GO" cycle it will display the solid red "STOP" signal at which time the second Smart Stop Sign will display the solid green and flashing green "GO" signals for the locally determined periods of time. Meanwhile all of the other Smart Stop Signs will display the solid red "STOP" signal. The after the second Smart Stop Sign has gone through the "GO" signals, if no other vehicles are present at the intersection, all Smart Stop Signs will return to rest (alternating red signal)).
As to claim 17, Wang further teaches:
a.	each of said vehicle detection devices comprise near field communication devices; and each of said vehicle detection devices comprise cameras or proximity sensors read on ¶ 0036, (he arbitration component 104 can use or instruct the transceiver 108 to send or broadcast a message comprising a time instance for an event (e.g., time instance at which the host vehicle completed the stop at an all-way stop, or time instance at which the host vehicle initiated motion from the all-way stop). The transceiver 108 can send a message to another vehicle wirelessly using one or more communications protocols, such a communication protocol based on vehicle-to-vehicle (V2V) communications, wireless local area network (WLAN) or wireless fidelity (WiFi, e.g., any variant of IEEE 802.11 including 802.11a/b/g/n), wireless personal area network (WPAN, e.g., Bluetooth, Zigbee, ultra-wideband (UWB), WiMedia, Wibree, wireless universal serial bus, ONE-NET), cellular (e.g., CDMA/CDMA2000, GSM/UMTS, UMTS over W-CDMA, UMTS-TDD, LTE, 3G/4G/5G, and so on), wireless metropolitan area network WIMAN (e.g., WiMax), and other wide area network, WAN technologies (e.g., iBurst, Flash-OFDM, EV-DO, HSPA, RTT, EDGE, GPRS), LoRa, infrared (IR), radio frequency identification (RFID), satellite or geographical positioning system, optical (e.g., lightwave transmission, laser), ultrasonic, dedicated short range communications (DSRC), near field communication (NFC), radar, and so on, though not limited to these. The transceiver 108 can send a message to another vehicle using a direct peer-to-peer (P2P) connection, or through a communication network. The transceiver 108 can send the message as a broadcast to a plurality of vehicles in the vicinity, or as a message addressed to identified vehicle(s)). 
As to claim 18, Bryant further discloses:
a.	at least some of said vehicle-based systems comprise an electronic display configured to display a visual depiction of said proceed signal read on ¶ 0019, (while the first Smart Stop Sign is displaying its "GO" signals all other Smart Stop Signs will each display a solid red signal. After the first Smart Stop Sign has gone through the "GO" cycle it will display the solid red "STOP" signal at which time the second Smart Stop Sign will display the solid green and flashing green "GO" signals for the locally determined periods of time. Meanwhile all of the other Smart Stop Signs will display the solid red "STOP" signal. The after the second Smart Stop Sign has gone through the "GO" signals, if no other vehicles are present at the intersection, all Smart Stop Signs will return to rest (alternating red signal)). 
As to claim 19, the claim is interpreted and rejected as to claims 1 and 12.
As to claim 20, Wang further teaches:
a.	each of said number of vehicle-based systems is in communication with one or more vehicle systems of the respective one of the vehicles and is configured to, upon receipt of the command to provide the proceed message at the respective one of the number of vehicle-based systems, direct one or more vehicle systems of the vehicle to autonomously advance the vehicle through the intersection read on ¶ 0017 & ¶ 0020, ( self-driving advanced driving assistance systems, in vehicles such as electric vehicles (EVs) or autonomous driving vehicles. EVs can include electric automobiles, cars, motorcycles, scooters, passenger vehicles, passenger or commercial trucks, and other vehicles such as sea or air transport vehicles, planes, helicopters, submarines, boats, or drones. EVs can be fully autonomous, partially autonomous, or unmanned. Fully autonomous, partially autonomous or unmanned vehicles can include non-electric vehicles such as vehicles based on combustion engines or non-electric engines.  The data processing system 103 can include at least one logic device such as a computing device or server having at least one processor to communicate via the network 118. A data processing system 103 of the first vehicle 101 can communicate with a different data processing system 103 that is associated with or part of a second vehicle 102. The data processing system 103 can initiate a vehicle stop notification based on timing information associated with the first vehicle 101 coming to a complete stop, can broadcast or otherwise transmit this notification to one or more vehicles, detect time instances of stop notifications received from one or more vehicles, provide start motion notifications, and can broadcast or otherwise transmit the start motion notifications to one or more other vehicles).

Allowable Subject Matter
8.	Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689